United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                               No. 02-3760WM
                                ___________

Gary J. Fuller,                         *
                                        *
             Appellant,                 *
                                        *
v.                                      *
                                        *
Board of Curators of Lincoln            * Appeal from the United States
University, Members in Personal and * District Court for the Western
Individual capacities; Claude Rogers, * District of Missouri.
Member of the Board of Curators of      *
Lincoln University; John Heyward, Jr., *         [UNPUBLISHED]
Member of the Board of Curators of      *
Lincoln University; Donald Wyss,        *
Member of the Board of Curators of      *
Lincoln University; Yvonne Wilson,      *
Member of the Board of Curators of      *
Lincoln University; Robert Taylor,      *
Member of the Board of Curators of      *
Lincoln University; Robert Culler,      *
Member of the Board of Curators of      *
Lincoln University; Stephana            *
Landwehr, Member of the Board of        *
Curators of Lincoln University; George *
Brooks, Member of the Board of          *
Curators of Lincoln University,         *
                                        *
             Appellees.                 *
                                   ___________
                         Submitted: June 26, 2003

                              Filed: July 2. 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Gary Fuller brought a 42 U.S.C. § 1983 action against the members of Lincoln
University’s Board of Curators, seeking damages against them in their individual
capacities for constitutional and state law violations. He appeals only the district
court’s1 adverse grant of summary judgment on his state law fraudulent-concealment
claim. Upon de novo review, see Rademeyer v. Farris, 284 F.3d 833, 836 (8th Cir.
2002), we conclude that judgment for defendants was appropriate. Undisputed
evidence showed that Mr. Fuller’s injury--whether it was the cancellation of his
enrollment, or his non-reinstatement--did not result from concealment of a certain
University policy, but from Mr. Fuller’s failure to comply with requirements of which
he had knowledge. See Dechant v. Saaman Corp., 63 S.W.3d 293, 295 (Mo. Ct. App.
2001) (elements of claim for nondisclosure or fraudulent misrepresentation).

      Accordingly, we affirm. See 8th Cir. R. 47B.




      1
      The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-